DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, the specification of present invention discloses removing a top portion and a bottom portion of the second material at the longitudinal edges of the insulative tiers to form upper and lower recesses in the second material (e.g. see steps of Fig.8, Par.[0035]), forming conductive material in the upper and lower recesses, the conductive material projecting upwardly and downwardly into individual of the insulative tiers (e.g. see Figs.10-12, Par.[0037]-[0038]). it is unclear to the examiner how the formed conductive material “comprising a portion of the individual wordlines” as claimed in claim 1.
Claim 20 recites the limitation "the conductive material 48" in line 2. However, "a conductive material 48" is not antecedently claimed in independent claim 18. Therefore, there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11-12, 21-23, 25, 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US 2017/0069637 A1 hereinafter referred to as “Son”).
With respect to claim 1, Son discloses, in Figs.1-26, a method used in forming a memory array, comprising: forming a stack comprising vertically-alternating insulative tiers (110) and wordline tiers (120), the insulative tiers (110) and the wordline tiers (120) comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines of individual wordlines to be formed in individual of the wordline tiers (120), the wordline tiers (120) comprising a first material/(SiN), the insulative tiers (110) comprising a second material/(SiO) of different composition from that of the first material/(SiN) (see Figs.4-5, Par.[0109] wherein vertically-alternating first and second sacrificial layers 110 and 120 with the first sacrificial layer 110 may be formed of a silicon oxide layer, and the second sacrificial layer 120 may be formed of a silicon nitride layer; and wherein as shown in Fig.12, Par.[0150]-[0155], the wordline tiers 120 comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines of individual wordlines through trenches 150, 160); removing a top portion and a bottom portion of the second material at the longitudinal edges of the insulative tiers (110) to form upper and lower recesses (161) in the second material/(SiO) (see Fig.13, Par.[0156]-[0164] wherein removing top and bottom of first sacrificial 110 and portion of second sacrificial 120 by etching process of hydrofluoric acid (HF) etchant is disclosed); and forming conductive material (121) in the upper and lower recesses, the conductive material (121) projecting upwardly and downwardly into individual of the insulative tiers (110) and comprising a portion of the individual wordlines (see Figs.15-16, Par.[0175]-[0193] wherein gate electrode 121 formed within top and bottom recesses and in lieu of second sacrificial layers is disclosed).
With respect to claim 2, Son discloses, in Figs.1-26, the method comprising forming the individual wordlines to comprise opposing laterally-outer longitudinal edges individually comprising a longitudinally-elongated recess extending laterally into the respective individual wordline (as shown in Fig.12, Par.[0150]-[0155], the wordline tiers 120 comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines of individual wordlines through trenches 150, 160).
With respect to claim 3, Son discloses, in Figs.1-26, the method comprising removing all remaining of the first material from the wordline tiers (120) before the forming of the conductive material (121) (see Fig.14, Par.[0165]-[0169] wherein completely removal of second sacrificial layers 120 to formed second extension portion 165 is disclosed; see Figs.15-16, Par.[0175]-[0193] wherein gate electrode 121 formed within top and bottom recesses and in lieu of second sacrificial layers is disclosed).
With respect to claim 4, Son discloses, in Figs.1-26, the method comprising removing all remaining of the first material from the wordline tiers after the removing of the top portion and the bottom portion (see Fig.13, Par.[0156]-[0164] wherein removing top and bottom of first sacrificial 110 and portion of second sacrificial 120 is disclosed; see Fig.14, Par.[0165]-[0169] wherein completely removal of second sacrificial layers 120 to formed second extension portion 165 is disclosed).
With respect to claim 5, Son discloses, in Figs.1-26, the method comprising removing all remaining of the first material from the wordline tiers after the removing of the top portion and the bottom portion and before the forming of the conductive material (see Fig.13, Par.[0156]-[0164] wherein removing top and bottom of first sacrificial 110 and portion of second sacrificial 120 is disclosed; see Fig.14, Par.[0165]-[0169] wherein completely removal of second sacrificial layers 120 to formed second extension portion 165 is disclosed; see Figs.15-16, Par.[0175]-[0193] wherein gate electrode 121 formed within top and bottom recesses and in lieu of second sacrificial layers is disclosed).
With respect to claim 6, Son discloses, in Figs.1-26, the method comprising removing all remaining of the second material from the insulative tiers (110) after forming the conductive material (121) (see Fig.17, Par.[0194]-[0203] wherein removal of first sacrificial layer 110 using an etch selectivity between the first gate electrode 121 to form extension 169 is disclosed).
With respect to claim 7, Son discloses, in Figs.1-26, the method wherein the removing comprises etching (see Fig.13, Par.[0156]-[0164] wherein removing top and bottom of first sacrificial 110 and portion of second sacrificial 120 by etching process of hydrofluoric acid (HF) etchant is disclosed).
With respect to claim 8, Son discloses, in Figs.1-26, the method wherein the removing comprises isotropic etching of the top portion and the bottom portion selectively relative to the second material (120) (see Fig.13, Par.[0156]-[0164] wherein removing top and bottom of first sacrificial 110 and portion of second sacrificial 120 by etching process of hydrofluoric acid (HF) etchant is disclosed; it is submitted that, inherently, isotropic etching process (e.g., an isotropic dry etching or an isotropic wet etching process) are implemented with etchant that includes hydrofluoric acid (HF) etchant such as HF, F2, NF3, CF4, SF6, CH2F2, CHF3, and/or C2F6).
With respect to claim 11, Son discloses, in Figs.1-26, the method comprising: forming the memory array to comprise individual memory cells (137) (see Par.[0057]-[0060] and [0138]-[0139] wherein the insulating layer 133 may include a tunneling insulating layer 136, a charge trap layer 137, and a blocking insulating layer 138); forming channel material (131) to extend elevationally through the insulative tiers (110) and the wordline tiers (120) (see Par.[0145]-[0148] and [0153]-[0154] wherein channel layer 135 is disclosed); and forming the individual memory cells to comprise a gate region (121) and a memory structure laterally between the gate region and the channel material.
With respect to claim 12, Son discloses, in Figs.1-26, the method comprising forming the memory structure to comprise: a charge-blocking region of the individual memory cells elevationally along the individual gate regions; charge-storage material of the individual memory cells elevationally along individual of the charge-blocking regions; and insulative charge-passage material laterally between the channel material and the charge-storage material (see Par.[0138]-[0139] wherein channel layer includes the tunneling insulating layer 136, the charge trap layer 137, and the blocking insulating layer 138).
With respect to claim 21, Son discloses, in Figs.1-26, a memory array comprising: a vertical stack comprising alternating insulative tiers (110) and wordline tiers (120), the wordline tiers comprising gate regions of individual memory cells (137), the gate regions individually comprising part of a wordline in individual of the wordline tiers; channel material (134-135) extending elevationally through the insulative tiers (110) and the wordline tiers (120); the individual memory cells (137) comprising a memory structure laterally between the gate region and the channel material (134-135); and individual of the wordlines comprising opposing laterally-outer longitudinal edges, the longitudinal edges individually comprising a longitudinally-elongated recess extending laterally into the respective individual wordline (see Par.[0124]-[0130] wherein stacked structure 106 composed of silicon oxide interlayer insulating layers 109 and silicon nitride sacrificial layers 112 are disclosed; especially, see Par.[0133] wherein openings 148 provide sacrificial layers 112 of longitudinal edges comprising longitudinal shape of longitudinal outlines; see Par.[0056]-[0059] wherein insulating layer 133 may include a tunneling insulating layer 136, a charge trap layer 137, and a blocking insulating layer 138 is disclosed; see Par.[0050]-[0053] wherein channel layers 131 is disclosed).
With respect to claim 22, Son discloses, in Figs.1-26, the memory array wherein a deepest lateral extent of the longitudinally-elongated recess is vertically centered relative to the respective individual wordline (see Par.[0124]-[0130] wherein stacked structure 106 composed of silicon oxide interlayer insulating layers 109 and silicon nitride sacrificial layers 112 are disclosed; especially, see Par.[0133] wherein openings 148 provide sacrificial layers 112 of longitudinal edges comprising longitudinal shape of longitudinal outlines).
With respect to claim 23, Son discloses, in Figs.1-26, the memory array wherein individual of the longitudinal edges project upwardly and downwardly into individual of the insulative tiers (see Par.[0156]-[0164] wherein removing top and bottom of first sacrificial 110 and portion of second sacrificial 120 by etching process of hydrofluoric acid (HF) etchant is disclosed).
With respect to claim 25, Son discloses, in Figs.1-26, the memory array wherein the insulative tiers individually comprise longitudinally-elongated voids (see Par.[0194]-[0203] wherein removal of first sacrificial layer 110 using an etch selectivity between the first gate electrode 121 to form extension 169 is disclosed).
With respect to claim 27, Son discloses, in Figs.1-26, the memory array wherein the memory cell structure comprises: a charge-blocking region elevationally along the individual gate regions; charge-storage material elevationally along individual of the charge-blocking regions; and insulative charge-passage material laterally between the channel material and the charge-storage material (see Par.[0056]-[0059] wherein insulating layer 133 may include a tunneling insulating layer 136, a charge trap layer 137, and a blocking insulating layer 138 is disclosed).
With respect to claim 28, Son discloses, in Figs.1-26, the memory array wherein conductive material of the individual wordlines comprise an up-projection projecting upwardly from an immediately-laterally-adjacent upper surface of the conductive material and a down-projection projecting downwardly from an immediately-laterally-adjacent lower surface of the conductive material (see Figs.15-16, Par.[0175]-[0193] wherein gate electrode 121 formed within top and bottom recesses and in lieu of second sacrificial layers is disclosed).
Claims 1-18 and 21-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US 2012/0012920 A1 hereinafter referred to as “Shin”).
With respect to claim 1, Shin discloses, in Figs.1-7 and 9-20, a method used in forming a memory array, comprising: forming a stack comprising vertically-alternating insulative tiers (106) and wordline tiers (104), the insulative tiers (106) and the wordline tiers (104) comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines of individual wordlines to be formed in individual of the wordline tiers, the wordline tiers (104) comprising a first material/(SiN), the insulative tiers (106) comprising a second material/(SiO) of different composition from that of the first material (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed); removing a top portion and a bottom portion of the second material at the longitudinal edges of the insulative tiers (106) to form upper and lower recesses in the second material (see Fig.9, Par.[0111]-[0118] wherein wet etching top and bottom of interlayers edges to reduce edge width from d4 to d3); and forming conductive material (130) in the upper and lower recesses, the conductive material (130) projecting upwardly and downwardly into individual of the insulative tiers and comprising a portion of the individual wordlines (see Fig.11, Par.[0127] wherein conductive layer pattern in lieu of recesses top and bottom regions are disclosed).
With respect to claim 2, Shin discloses, in Figs.1-7 and 9-20, the method comprising forming the individual wordlines to comprise opposing laterally-outer longitudinal edges individually comprising a longitudinally-elongated recess extending laterally into the respective individual wordline (see Fig.11, Par.[0127] wherein conductive layer pattern in lieu of recesses top and bottom regions are disclosed).
With respect to claim 3, Shin discloses, in Figs.1-7 and 9-20, the method comprising removing all remaining of the first material from the wordline tiers (104) before the forming of the conductive material (130) (see Fig.10, wherein prior to forming conductive material the remaining of sacrificial layer 104 are removed).
With respect to claim 4, Shin discloses, in Figs.1-7 and 9-20, the method comprising removing all remaining of the first material from the wordline tiers after the removing of the top portion and the bottom portion (see Fig.9, Par.[0111]-[0118] wherein wet etching top and bottom of interlayers edges to reduce edge width from d4 to d3; see Fig.10, wherein prior to forming conductive material the remaining of sacrificial layer 104 are removed).
With respect to claim 5, Shin discloses, in Figs.1-7 and 9-20, the method comprising removing all remaining of the first material from the wordline tiers after the removing of the top portion and the bottom portion and before the forming of the conductive material (see Fig.9, Par.[0111]-[0118] wherein wet etching top and bottom of interlayers edges to reduce edge width from d4 to d3; see Fig.10, wherein prior to forming conductive material the remaining of sacrificial layer 104 are removed; see Fig.11, Par.[0127] wherein conductive layer pattern in lieu of recesses top and bottom regions are disclosed).
With respect to claim 6, Shin discloses, in Figs.1-7 and 9-20, the method comprising removing all remaining of the second material from the insulative tiers (106) after forming the conductive material (130) (see Figs.14-15, Par.[0141]-[0143] wherein the interlayer insulation layer patterns 106 are completely removed to form a second gap 139).
With respect to claim 7, Shin discloses, in Figs.1-7 and 9-20, the method wherein the removing comprises etching (see Fig.9, Par.[0111]-[0118] wherein wet etching (which is an example of isotropic etching) top and bottom of interlayers edges to reduce edge width from d4 to d3).
With respect to claim 8, Shin discloses, in Figs.1-7 and 9-20, the method wherein the removing comprises isotropic etching of the top portion and the bottom portion selectively relative to the second material (see Fig.9, Par.[0111]-[0118] wherein wet etching (which is an example of isotropic etching) top and bottom of interlayers edges to reduce edge width from d4 to d3).
With respect to claim 9, Shin discloses, in Figs.1-7 and 9-20, the method comprising forming insulator material (122) to extend elevationally completely between upwardly and downwardly projecting portions of the upwardly and downwardly projecting conductive material of immediately vertically adjacent of the wordline tiers (104) (see Par.[0119]-[0123] wherein tunnel oxide layer 122).
With respect to claim 10, Shin discloses, in Figs.1-7 and 9-20, the method wherein the forming of the insulator material (122) forms longitudinally-elongated sealed voids in the individual insulative tiers (104) (see Par.[0119]-[0123] wherein tunnel oxide layer 122).
With respect to claim 11, Shin discloses, in Figs.1-7 and 9-20, the method comprising: forming the memory array to comprise individual memory cells (124) (see Par.[0123]-[0124], [0127] and [0134]-[0139] wherein charge storage layer 124 is disclosed); forming channel material (112) to extend elevationally through the insulative tiers (106) and the wordline tiers (104) (see Fig.6, Par.[0042]-[0051] wherein semiconductor pattern 112 is disclosed); and forming the individual memory cells (124) to comprise a gate region (130) and a memory structure laterally between the gate region (130) and the channel material (112) (see Figs. 11-12, par.[0063], [0134]-[0138] wherein charge storage layer 124 is disclosed).
With respect to claim 12, Shin discloses, in Figs.1-7 and 9-20, the method comprising forming the memory structure to comprise: a charge-blocking region (126) of the individual memory cells elevationally along the individual gate regions (130); charge-storage material (124) of the individual memory cells elevationally along individual of the charge-blocking regions (126); and insulative charge-passage material (122) laterally between the channel material (112) and the charge-storage material (124) (see Par.[0063], [0131]-[0139] wherein blocking dielectric 126 is disclosed).
With respect to claim 13, Shin discloses, in Figs.1-7 and 9-20, a method used in forming a memory array, comprising: forming a stack comprising vertically-alternating insulative tiers and wordline tiers, the insulative tiers and the wordline tiers comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines of individual wordlines to be formed in individual of the wordline tiers, the wordline tiers comprising a first sacrificial material, the insulative tiers and the opposing longitudinal edges thereof comprising a second sacrificial material of different composition from that of the first sacrificial material (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed); laterally recessing the first sacrificial material from the opposing longitudinal edges of the insulative tiers and from the second sacrificial material thereof isotropically etching exposed top and bottom portions of the second sacrificial material at the longitudinal edges of the insulative tiers to form upper and lower recesses in the second sacrificial material, remaining portions of the first sacrificial material masking the second sacrificial material during and from the isotropically etching (see Fig.9, Par.[0111]-[0118] wherein wet etching top and bottom of interlayers edges to reduce edge width from d4 to d3); removing the first sacrificial material selectively relative to the second sacrificial material after the isotropically etching to form wordline-tier voids (see Figs.14-15, Par.[0141]-[0143] wherein the interlayer insulation layer patterns 106 are completely removed to form a second gap 139); forming conductive material in the wordline-tier voids and in the upper and lower recesses, the conductive material in the upper and lower recesses projecting downwardly and upwardly, respectively, into individual of the insulative tiers, the conductive material in the wordline-tier voids and in the upper and lower recesses comprising the individual wordlines, the conductive material covering the opposing longitudinal edges of the second sacrificial material of the insulative tiers; laterally etching back the conductive material to uncover the opposing longitudinal edges of the second sacrificial material of the insulative tiers; removing the second sacrificial material selectively relative to the conductive material to form the insulative tiers to individually comprise longitudinally-elongated voids; and forming insulator material to extend elevationally completely between upwardly and downwardly projecting portions of the conductive material that is in the upper and lower recesses and to seal-up the longitudinally-elongated voids (see Fig.11, Par.[0127] wherein conductive layer pattern in lieu of recesses top and bottom regions are disclosed; see Par.[0119]-[0123] wherein tunnel oxide layer 122).
With respect to claim 14, Shin discloses, in Figs.1-7 and 9-20, the method wherein the removing of the first sacrificial material after the isotropically etching to form the wordline-tier voids is conducted selectively relative to the second material (see Figs.14-15, Par.[0141]-[0143] wherein the interlayer insulation layer patterns 106 are completely removed to form a second gap 139).
With respect to claim 15, Shin discloses, in Figs.1-7 and 9-20, the method comprising forming the individual wordlines to comprise opposing laterally-outer longitudinal edges individually comprising a longitudinally-elongated recess extending laterally into the respective individual wordline.
With respect to claim 16, Shin discloses, in Figs.1-7 and 9-20, the method comprising forming insulator material (122) to extend elevationally completely between upwardly and downwardly projecting portions of the upwardly and downwardly projecting conductive material of immediately vertically adjacent of the wordline tiers (see Par.[0119]-[0123] wherein tunnel oxide layer 122).
With respect to claim 17, Shin discloses, in Figs.1-7 and 9-20, the method wherein the forming of the insulator material forms longitudinally-elongated sealed voids in the individual insulative tiers (see Par.[0119]-[0123] wherein tunnel oxide layer 122).
With respect to claim 18, Shin discloses, in Figs.1-7 and 9-20, a method used in forming a memory array, comprising: forming a stack comprising vertically-alternating insulative tiers (106) and wordline tiers (104), the insulative tiers (106) and the wordline tiers (104) comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines of individual wordlines to be formed in individual of the wordline tiers, the wordline tiers (104) comprising a first sacrificial material/(SiN), the insulative tiers (106) and the opposing longitudinal edges thereof comprising a second sacrificial material/(SiO) of different composition from that of the first sacrificial material (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed); laterally recessing the first sacrificial material (104) from the opposing longitudinal edges of the insulative tiers (106) and from the second sacrificial material/(SiO) thereof; isotropically etching exposed top and bottom portions of the second sacrificial material/(SiO) at the longitudinal edges of the insulative tiers (106) to form upper and lower recesses in the second sacrificial material, remaining portions of the first sacrificial material/(SiN) masking the second sacrificial material during and from the isotropically etching; removing the first sacrificial material (104) selectively relative to the second sacrificial material after the isotropically etching to form wordline-tier voids (see Fig.9, Par.[0111]-[0118] wherein wet etching (which is an example of isotropic etching) top and bottom of interlayers edges to reduce edge width from d4 to d3); forming conductive material (130) in the wordline-tier voids and in the upper and lower recesses, the conductive material in the upper and lower recesses projecting downwardly and upwardly, respectively, into individual of the insulative tiers, the conductive material in the wordline-tier voids and in the upper and lower recesses comprising the individual wordlines, the conductive material covering the opposing longitudinal edges of the second sacrificial material of the insulative tiers (see Fig.11, Par.[0125]-[0128] wherein forming conductive layer 130); laterally etching back the conductive material (130) to uncover the opposing longitudinal edges of the second sacrificial material of the insulative tiers (106) (see Fig.12, Par.[0131]-[0134] wherein by anisotropically etching the exposed conductive layer pattern 130 using the third photoresist pattern as an etching mask, a third trench 132 that separates the conductive layer patterns 130 of each of the layers in a vertical direction may be formed); removing the second sacrificial material (106) selectively relative to the conductive material (130) to form the insulative tiers to individually comprise longitudinally-elongated voids (G) (see Figs.15-16, Par.[0142]-[0154] removing insulating layers 106 and replace it by gaps); and forming insulator material (122) to extend elevationally completely between upwardly and downwardly projecting portions of the conductive material (130) that is in the upper and lower recesses and to seal-up the longitudinally-elongated voids (see Par.[0119]-[0123] and [0127]-[0131] wherein tunnel insulating layer).
With respect to claim 21, Shin discloses, in Figs.1-7 and 9-20, a memory array comprising: a vertical stack comprising alternating insulative tiers (106) and wordline tiers (104), the wordline tiers (104) comprising gate regions of individual memory cells (124), the gate regions individually comprising part of a wordline in individual of the wordline tiers (104) (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed; see Par.[0123]-[0124], [0127] and [0134]-[0139] wherein charge storage layer 124 is disclosed); channel material (112) extending elevationally through the insulative tiers (106) and the wordline tiers (104) (see Par.[0063], [0131]-[0139] wherein blocking dielectric 126 is disclosed); the individual memory cells comprising a memory structure (124) laterally between the gate region (104) and the channel material (112); and individual of the wordlines comprising opposing laterally-outer longitudinal edges, the longitudinal edges individually comprising a longitudinally-elongated recess extending laterally into the respective individual wordline (see Fig.9, Par.[0111]-[0118] wherein wet etching top and bottom of interlayers edges to reduce edge width from d4 to d3).
With respect to claim 22, Shin discloses, in Figs.1-7 and 9-20, the memory array wherein a deepest lateral extent of the longitudinally-elongated recess is vertically centered relative to the respective individual wordline (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed; see Par.[0123]-[0124], [0127] and [0134]-[0139] wherein charge storage layer 124 is disclosed).
With respect to claim 23, Shin discloses, in Figs.1-7 and 9-20, the memory array wherein individual of the longitudinal edges project upwardly and downwardly into individual of the insulative tiers (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed; see Par.[0123]-[0124], [0127] and [0134]-[0139] wherein charge storage layer 124 is disclosed).
With respect to claim 24, Shin discloses, in Figs.1-7 and 9-20, the memory array comprising insulator material (122) extending elevationally completely between upwardly and downwardly projecting portions of the longitudinal edges of immediately vertically adjacent of the wordline tiers (see Par.[0119]-[0123] and [0127]-[0131] wherein tunnel insulating layer 122 is disclosed).
With respect to claim 25, Shin discloses, in Figs.1-7 and 9-20, the memory array wherein the insulative tiers (106) individually comprise longitudinally-elongated voids.
With respect to claim 26, Shin discloses, in Figs.1-7 and 9-20, the memory array wherein the longitudinally-elongated voids are laterally-circumferentially surrounded by insulator material (122), the insulator material extending elevationally completely between upwardly and downwardly projecting portions of the longitudinal edges of immediately vertically adjacent of the wordline tiers (see Par.[0119]-[0123] and [0127]-[0131] wherein tunnel insulating layer).
With respect to claim 27, Shin discloses, in Figs.1-7 and 9-20, the memory array wherein the memory cell structure comprises: a charge-blocking region (126) elevationally along the individual gate regions; charge-storage material (124) elevationally along individual of the charge-blocking regions (126); and insulative charge-passage material laterally between the channel material and the charge-storage material (see Par.[0131]-[0139] wherein blocking dielectric layer 126 and charge storage layer 124 are disclosed).
With respect to claim 28, Shin discloses, in Figs.1-7 and 9-20, the memory array wherein conductive material (130) of the individual wordlines comprise an up-projection projecting upwardly from an immediately-laterally-adjacent upper surface of the conductive material and a down-projection projecting downwardly from an immediately-laterally-adjacent lower surface of the conductive material (see Par.[0127] wherein conductive layer pattern in lieu of recesses top and bottom regions are disclosed).
With respect to claim 29, Shin discloses, in Figs.1-7 and 9-20, a memory array comprising: a vertical stack comprising alternating insulative tiers (106) and wordline tiers (104), the wordline tiers comprising gate regions of individual memory cells, the gate regions individually comprising part of a wordline in individual of the wordline tiers the insulative tiers individually comprise longitudinally-elongated voids (see Figs.3-7, Par.[0081]-[0085] wherein interlayer insulation layers 160 of silicon oxide and sacrificial layers 104 of silicon nitride comprising opposing longitudinal edges comprising longitudinal shape of longitudinal outlines through second trench 118 are disclosed); channel material (112) extending elevationally through the insulative tiers and the wordline tiers (see Par.[0145] for channel layer 112); the individual memory cells comprising a memory structure laterally between the gate region and the channel material (112), the memory structure comprising: a charge-blocking region (126) elevationally along the individual gate regions; charge-storage material (124) elevationally along individual of the charge-blocking regions; and insulative charge-passage material (122) laterally between the channel material and the charge-storage material (see Par.[0119]-[0129] wherein tunnel oxide layer 122, blocking dielectric 126,  charge storage layer 124 are disclosed; ); individual of the wordlines (130) comprising opposing laterally-outer longitudinal edges, the longitudinal edges individually comprising a longitudinally-elongated recess extending laterally into the respective individual wordline, a deepest lateral extent of the longitudinally-elongated recess being vertically centered relative to the respective individual wordline, individual of the longitudinal edges projecting upwardly and downwardly into individual of the insulative tiers; and the longitudinally-elongated voids being laterally-circumferentially surrounded by insulator material, the insulator material extending elevationally completely between upwardly and downwardly projecting portions of the longitudinal edges of immediately vertically adjacent of the wordline tiers (see Par.[0127] wherein conductive layer pattern 130 in lieu of recesses top and bottom regions are disclosed).
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim 18, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. That is, the cited prior arts of record on PTO-892, either alone or in combination, teach all the claimed limitations of independent claims.
Examiner Telephone/Fax Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818